Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
	The following is an examiner’s statement of reasons for allowance: The Prior Art of Record teaches (See US 2018/0197825 to Yoshida) a semiconductor wafer provided with a pseudo chip between a product chip and a pattern prohibiting region is prepared.  With the edge portion of the semiconductor wafer left, the bottom surface of the inner semiconductor substrate is ground, and then, the semiconductor wafer is cut in a ring shape to remove the edge portion.  Here, in the pseudo chip, a protective film covering the conductive pattern is formed on the top surface of the semiconductor substrate and the end surface of the protective film facing the pattern prohibiting region is positioned on the conductive pattern.  Further, in plan view, the inner peripheral end of the edge portion is positioned in the pattern prohibiting region, and the pattern prohibiting region between the inner peripheral end of the edge portion and the pseudo chip is cut in a ring shape. However, the Prior Art of Record fails to teach or render obvious the method as recited in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716